Citation Nr: 1757662	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  08-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right thigh.

2.  Entitlement to service connection for lumbar spondylosis and discogenic disease.

3.  Entitlement to service connection for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to July 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In July 2012, July 2014, and September 2015, the Board remanded the case for further development.  In March 2016, the Veteran appeared at a hearing before a Decision Review Officer.
 
The issue of entitlement to service connection for a back disability has been recharacterized as service connection of a lumbar spondylosis and discogenic disease and left lower extremity radiculopathy in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Varicose veins of the right thigh had onset in service.

2.  Lumbar spondylosis and discogenic disease had onset in service.

3.  Left lower extremity radiculopathy had onset in service.


CONCLUSIONS OF LAW

1.  Varicose veins of the right thigh were incurred during active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Lumbar spondylosis and discogenic disease were incurred during active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Left lower extremity radiculopathy was incurred during active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for varicose veins of the right thigh and a back disability, which he contends had onset in service.  See, e.g., Statement (February 2009).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The evidence shows veins of the right thigh and back and radicular problems in and since service.  Specifically, service treatment records (STR) show a diagnosis of lumbar strain due to heavy lifting as early as February 29, 1974, as well as a continuation of back problems, to include radiating pain into the lower left extremity, throughout service.  See, e.g., STR (November 18, 1974; April 22, 1975; May 22, 1980).

In December 1988, immediately following separation from service in July 1988, the Veteran was diagnosed with varicosities of the right thigh and lumbar lordosis with tenderness and moderate spasm of lumbar paravertebral musculature.  See VA examination, orthopedic report (December 1988).

Private physical therapy records, dated from June 2007 to January 2008, indicate show disc protrusion and lumbar radiculopathy.  Dr. M.S. noted a history of lumbagia and diagnosed dextroscoliosis and lumbar spasms due to heavy lifting.

An October 2007 private treatment record from Sports Medicine Clinic indicates that the Veteran reported low back pain that radiated with multiple episodes over the last 30 years.  In a November 2007 private treatment record, Dr. C.B.T. reported the Veteran's pain began with no particular related incident for over 30 years ago.  In January 2008, Dr. C.B.T. assessed low back pain and left leg neuropathic pain and reported that the pain had been "intractable, for more than 30 years." 

In September 2014, a VA examiner diagnosed right lower extremity varicose veins, lumbar spondylosis and discogenic disease, and left lower extremity radiculopathy, but opined that such were not related to service.  The rationale was that service treatment records do not mention such disabilities.  The examiner noted that back disability likely had onset after 1996 because an August 12, 1996, CT scan was essentially unremarkable.

Initially, the Board finds that the September 2014 VA medical opinion regarding the etiology of the Veteran's current disabilities is inadequate and afforded no probative value.  The rationale is that the examiner failed to address lay and medical evidence of lumbar, radicular, and vascular problems in and since service.  See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

The Board finds that the competent, credible evidence establishes that the Veteran's current varicose veins of the right thigh, lumbar spondylosis and discogenic disease, and left lower extremity radiculopathy had onset in service.  The Board affords significant probative value to the Veteran's competent, credible report of varicose veins, which he is competent to self-diagnose, and back problems, to include radiculopathy, in and since service.  Additionally, the Veteran's reports directly correspond with the above-discussed treatment records showing chronic lumbar and radicular issues and varicose veins on the right thigh during, immediately following, and since service.  Finally, when coupled with service treatment records showing lumbar disabilities due to heavy lifting (see, e.g., STR, February 29, 1974), Dr. M.S.'s opinion that the Veteran's current lumbar disabilities are related to a history of heavy lifting further supports the notion that the Veteran's current lumbar and radicular disabilities are related to service.
Thus, all three elements necessary to establish service connection have been met, and service connection for varicose veins of the right thigh, lumbar spondylosis and discogenic disease, and left lower extremity radiculopathy is warranted.

ORDER

Service connection for varicose veins of the right thigh is granted.

Service connection for lumbar spondylosis and discogenic disease is granted.

Service connection for left lower extremity radiculopathy is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


